Title: From George Washington to Major General William Heath, 28 August 1778
From: Washington, George
To: Heath, William


          
            Dear sir
            Head Quarters [White Plains] 28 August 1778
          
          I had the pleasure of your several favors of the 12th & 13th Instant.
          The packet for the president of Congress, was sent forward by express.
          I inclose you a letter from General Patterson respecting silk for a set of colors: You
            will be pleased to give directions to the clothier to have it transmitted to camp. I am Sir your most Obt and very hble Servt
          
            Go: Washington
          
         